Title: To George Washington from Nicholas Cooke, 25 October 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence October 25th 1775.

Captain Whipple returned here from his Voyage to Bermuda on Friday last. He had received authentick Intelligence of the Arrival of the Packet at New-York before the First Time limited for his Cruise was expired, and immediately sailed for Bermuda. He had light flattering Winds for several Days, and, when near the Island, met with a violent Gale, which drove him Three or Four Degrees to the Southward, and occasioned his having a long Passage. He put in at the West End of the Island, where the Inhabitants, taking him to be an armed Vessel belonging to the King, were thrown into the utmost Confusion, and the Women and Children fled into the Country. But upon

shewing his Commission and Instructions were satisfied, and treated him with great Cordiality and Friendship: They informed him that, upon the Powder’s being removed, the Governor had given General Gage an Account of the Part they had taken in the Transaction, who had dispatched a Sloop of War, and a Transport of 600 Tons to take all the Provisions sent to the Island. They then lay at George Town, and treated the Islanders as Rebels. Capt. Whipple had Five of the King’s Council on board his Sloop, who all assured him that the Inhabitants were hearty Friends to the American Cause, and heartily disposed to serve it. As the Assistance they gave in the Removal of the Powder hath made them obnoxious to the Enemy, and reduced them to a disagreeable Situation, I think they ought to be treated with every Mark of Friendship. I submit to your Excellency the Propriety of your representing their Case to the Continental Congress, and recommending them to Favour.
We are fitting out Capt. Whipple for a Cruize to the Eastward with all possible Expedition; which I hope will prove more fortunate than his last.
I am, with Acknowledgment of the polite Treatment I received from you at Cambridge, and with great Respect, Sir Your humble, and most obedient Servant

Nichs Cooke


P.S. I inclose your Address to the Inhabitants of Bermuda.

